MEMORANDUM OPINION

                                          No. 04-11-00539-CR

                                        IN RE James NICHOLS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: August 3, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 27, 2011, relator James Nichols filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his pro se motion for discovery. However,

counsel has been appointed to represent relator in the criminal proceeding pending in the trial

court for which he is currently confined.           A criminal defendant is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007); Patrick v.

State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no legal duty to rule on

pro se motions or petitions filed with regard to a criminal proceeding in which the defendant is

represented by counsel. See Robinson, 240 S.W.3d at 922. Consequently, the trial court did not



1
 This proceeding arises out of Cause No. 2010-CR-1248, styled State of Texas v. James Nichols, pending in the
379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                  04-11-00539-CR


abuse its discretion by declining to rule on relator’s pro se motion filed in the criminal

proceeding pending in the trial court. Accordingly, the petition for writ of mandamus is denied.

TEX. R. APP. P. 52.8(a).

       Additionally, relator filed an Application for Leave to File Petition for Writ of

Mandamus. No leave is required to file a petition for writ of mandamus in this court. TEX. R.

APP. P. 52. Therefore, relator’s motion for leave to file is DENIED as moot.

                                                           PER CURIAM

DO NOT PUBLISH




                                              -2-